Citation Nr: 1744306	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  13-19 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia



THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include folliculitis.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to an initial evaluation in excess of 10 percent for a lumbosacral strain.



REPRESENTATION

Appellant represented by:	Heather Vanhoose, Attorney



ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Counsel


INTRODUCTION

The Veteran had active duty service from May 2004 to May 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and May 2015 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia and Huntington, West Virginia, respectively.

The Board remanded the case in August 2014 to schedule the Veteran for a hearing.

In November 2014, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge regarding, in pertinent part, the issues of entitlement to service connection for a skin disorder, a right knee disorder, and a left knee disorder.  Due to technical problems, a transcript of the November 2014 Board hearing is unavailable.  In a December 2014 letter, the Board advised the appellant of this fact and offered him the opportunity to testify at another Board hearing regarding these issues.  Later that month, the Veteran responded that he did not wish to attend an additional Board hearing and asked that the appeal be considered based on the evidence of record. 

In a March 2015 hearing, the Board dismissed the issue of entitlement to service connection for residuals of a MRSA infection of the left shoulder and remanded the remaining issues for further development.  That development was completed, and the case has since been returned to the Board for appellate review.

The Board notes that the appeal had also originally included the issues of entitlement to service connection for a right ankle disorder, a left ankle disorder, osteomyelitis of the left shoulder, a right shoulder disorder, migraine headaches, and a psychiatric disorder.  However, during the pendency of the appeal, the Agency of Original Jurisdiction (AOJ) granted those claims in March 2017 and July 2017 rating decisions.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board contains no indication that the Veteran has submitted a notice of disagreement with the initial ratings or effective dates assigned.  Thus, those matters are not in appellate status.  Grantham, 114 F. 3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an initial evaluation in excess of 10 percent for a lumbosacral strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current skin disorder that manifested in service or that is related to service.

2.  The Veteran does not have current folliculitis.

3.  The Veteran does not have a current right knee disorder that manifested in service or that is related to service.

4.  The Veteran does not have a current left knee disorder that manifested in service or that is related to service.


CONCLUSIONS OF LAW

1.  A skin disorder, including folliculitis, was not incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  A right knee disorder was not incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

3.  A left knee disorder was not incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The term "chronic disease," whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101  and 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, there is no evidence showing that the Veteran has one of the enumerated diseases, such as arthritis.


I.  Skin Disorder 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a skin disorder, including folliculitis.

The Veteran's service treatment records include an April 2004 enlistment examination that found his skin was normal, and no disorders were noted.  He was later treated for a rash in the groin area in January 2005.  At that time, he reported recently shaving with lesions appearing the following day.  He was diagnosed with folliculitis and advised to discontinue shaving the pubic region.  In a July 2007 report of medical history, the Veteran reported no skin disorders.  In a March 2008 report of medical history completed in connection with a separation examination, the Veteran indicated that he had had folliculitis while in service, but also denied having a medical history of skin diseases.

Following separation from service, at an August 2009 medical appointment, the Veteran's skin was noted to be negative for a rash.

At a March 2016 VA appointment, a skin lesion was reported.  The medical provider noted that an I&D procedure had been performed on a skin abscess on the shoulder, and a diagnosis of hidradenitis was given.  Itchy welts were reported in November 2016 and December 2016.  The Veteran was diagnosed with eczematous dermatitis at that time.

The Veteran was afforded a VA examination in connection with his claim in January 2016.  At that examination, the VA examiner noted that the Veteran began having folliculitis in service, but that it had not recurred.  The Veteran reported that he would currently get a rash over his shoulders and arms that consisted of hypopigmented areas.  The examiner diagnosed the Veteran with a history of folliculitis with an onset date of 2005.  He noted that, upon examination, he observed small hypopigmented areas on the shoulders, upper back, and arms, which he felt was likely due to previous dermatitis.  

The examiner stated that the condition was at least as likely as not incurred in or caused by service; however, in his rationale, he then opined that the Veteran's skin disorder and folliculitis were not related to service.  Although the stated opinion and rationale conflict, the Board finds that the examiner's rationale was detailed and contained a discussion of the Veteran's medical records.  As such, the Board finds that the intent of the examiner was clear and that original nexus statement appears to be a typographical error.  

In the rationale, the January 2016 VA examiner found that the service treatment records documented a single visit to sick bay while in service for a rash in the groin region.  He noted that, in January 2005, the Veteran had been diagnosed with folliculitis secondary to shaving the inguinal region.  He found that, since that time, the Veteran had not had any recurrence of folliculitis and further noted that there was no current folliculitis.  He also indicated that the Veteran stated that he had been getting a rash on his shoulders and back since military service.  However, he found that, while an evaluation had found scattered hypopigmented spots on the shoulders and upper arms, these were not the result of folliculitis and are unrelated to the folliculitis of the groin documented in service.  Instead, he found that the service treatment records were silent with regard to any rash anywhere else on the body.

The Board notes that the Veteran has claimed that that his folliculitis is related to service and that his hypopigmented skin disorder has continued since service.  The Veteran is competent to report his experience and symptoms in service and thereafter.  Lay persons may provide competent testimony as to observable symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he has or had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

With regard to the folliculitis claim, the Board finds that the most probative evidence in assessing whether the Veteran has a current folliculitis disorder is the January 2016 VA examiner's opinion.  The examiner considered the Veteran's reported medical history and complaints and evaluated his skin, yet found no folliculitis.  Additionally, the January 2016 VA examiner's opinion was based on a review of the claims file, including treatment records, the Veteran's lay statements, a physical examination and the examiner's own medical knowledge and training.  This opinion is also supported by the Veteran's VA medical records.

Although a Veteran may be granted service connection for a disability that resolves prior to the adjudication of the claim, McClain v. Nicholson, 21 Vet.App. 319 (2007), the evidence of record shows that the Veteran has not had folliculitis at any time during the appeal period.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Because the evidence shows that the Veteran has not had folliculitis during the pendency of the appeal, the Board concludes that service connection is not warranted. 

With regard to the Veteran's skin disorder claim that his hypopigmented spots have occurred since service, the Board notes that the Federal Circuit has held that lay evidence is one type of evidence that must be considered, if submitted, when a veteran seeks disability benefits, and competent lay evidence can be sufficient in and of itself for proving the existence of a chronic disease.  See Buchanan, 451 F.3d at 1335; 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Buchanan, 451 F.3d at 1336.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board finds that the Veteran is competent to state that he has had a skin disorder since his military service.  However, his allegations are inconsistent with the contemporaneous record.  As previously discussed, there is no evidence of any complaints, treatment, or diagnosis of a skin disorder in service other than the single instance of folliculitis in the groin area, which has already been addressed.  He also specifically denied having a skin disorder in July 2007 and reported only folliculitis in his separation forms.  As such, there is actually affirmative evidence showing that he did not have a skin disorder other than folliculitis at the time of his separation from service.  The Board finds that this affirmative evidence outweighs the Veteran's more recent assertions of an onset since service.

Moreover, there is affirmative evidence showing that he did not continuously have skin problems since service.  In this regard, an August 2009 medical record noted that his skin was negative for a rash.  He was later treated in 2016.

For these reasons, the Board finds that the reported onset regarding a skin disorder other than folliculitis is not credible.  

The Board has also considered the Veteran's own statements relating his current skin disorder to his military service.  However, to the extent that the Veteran is competent to opine on this matter, the Board finds that the rationale of the January 2016 VA examiner is of greater probative weight than the more general lay assertions in this regard.  The examiner has training, knowledge, and expertise on which he relied to form his opinion.  The also examiner reviewed the claims file and considered the Veteran's own reported history in formulating his opinion.  In particular, he noted that the Veteran's service treatment records were silent as to any skin disorders aside from the folliculitis and explained that the current hypopigmented rash was unrelated to the folliculitis.  His opinion was supported by rationale.

For the reasons outlined above, the Board concludes that the weight of the evidence is against a finding of entitlement to service connection for a skin disorder, including folliculitis.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  Right and Left Knee Disorders

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a left or right knee disorder.

The Veteran's service treatment records include an April 2004 enlistment examination that found his lower extremities to be normal, and no disorders were noted.  In July 2007, the Veteran denied having a medical history of knee trouble.  In a March 2008 medical assessment form, the Veteran self-reported that he had twisted his knees while in service, but had not sought medical treatment.  In a March 2008 report of medical history completed by the Veteran in connection with separation from service, he reported that his right knee was painful and had given out and stated that he had worn knee braces during physical training.

During an August 2009 medical appointment, the Veteran's extremities were negative for any acute changes, injury, or deformity.

In January 2016, the Veteran was afforded a VA examination in connection with his claim.  At that time, the Veteran stated that he had torn his left PCL in service and had a torn meniscus.  He reported that he was placed on light duty for a week.  He also reported that the right knee began hurting at the end of service in 2008, which he felt was due to compensation from the injured left knee.  The VA examiner diagnosed the Veteran with chronic musculoligmentous strain of the bilateral knees and opined that it was less likely than not related to his military service.  In support of that opinion, he noted that the Veteran's service treatment records were silent for any treatment for right or left knee problems, nor was there a diagnosis of ligament and/or meniscus damage to the left knee.  He also noted that there were no x-rays or MRIs of either knee during service.  He found that the only mention of a problem with either knee was a notation of left knee pain in the March 2008 separation examination.  The Board notes that the notation was actually regarding the right knee.

The examiner opined that, given the paucity of evidence for an in-service injury and the lack of x-rays from 2004 to 2016, it was less likely than not that the current chronic musculoligmentous strain of right and left knee was related to military service.
 
At a March 2016 VA appointment, the Veteran reported chronic bilateral knee pain and was diagnosed with the same.

The Board notes that the Veteran has claimed that that his left and right knee disorders are related to service.  The Veteran is competent to report his experience and symptoms in service and thereafter.  Lay persons may provide competent testimony as to observable symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he has or had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Federal Circuit has held that lay evidence is one type of evidence that must be considered, if submitted, when a veteran seeks disability benefits, and competent lay evidence can be sufficient in and of itself for proving the existence of a chronic disease.  See Buchanan, 451 F.3d at 1335; 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Buchanan, 451 F.3d at 1336.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board finds that the Veteran is competent to state that he has had a bilateral knee disorder since his military service.  However, his allegations are inconsistent with the contemporaneous record.  There is no evidence of any treatment, or diagnosis of a right or left knee disorder while in service.  Upon separation from service, the Veteran had reported that he had twisted his knees, but had sought no medical care for such.  In another self-assessment, he had reported right knee pain, giving out of the right knee, and wearing knee braces for training.  The Board finds it significant that the Veteran did not report a torn PCL on these forms.  As such, there is actually affirmative evidence showing that he did not have a left knee disorder at the time of his separation from service.  The medical records also show that there was no right knee diagnosis at the time of separation from service.  The Board finds that this affirmative evidence outweighs the Veteran's more recent assertions of an onset since service.

Moreover, there is affirmative evidence showing that he did not continuously have knee problems since service.  In this regard, an August 2009 medical record noted that there were no acute changes, injuries, or deformities in his lower extremities.  He was later treated in 2016.

For these reasons, the Board finds that the reported history of continuity since service to be not credible.  Moreover, the Board notes that there has been diagnosis of a chronic disease, such as arthritis.

The Board has also considered the Veteran's own statements relating his current knee disorders to his military service. However, to the extent that the Veteran is competent to opine on this matter, the Board finds that the rationale of the January 2016 VA examiner is of greater probative weight than the more general lay assertions in this regard.  The examiner has training, knowledge, and expertise on which he relied to form his opinion.  The examiner also reviewed the claims file and considered the Veteran's own reported history in formulating his opinion.  In particular, he noted that there was little evidence to support such an in-service injury.  He supported his opinion with rationale. 

For the reasons outlined above, the Board concludes that the weight of the evidence is against a finding of entitlement to service connection for a left or right knee disorder.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a skin disorder, including folliculitis, is denied.

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.



REMAND

In his February 2016 substantive appeal, the Veteran requested a videoconference hearing in connection with his claim for a higher initial evaluation for a lumbosacral strain.  A review of the file shows that such a hearing has not yet been scheduled.  The failure to afford the Veteran a hearing would amount to a denial of due process.  38 C.F.R. § 20.904(a)(3).  Therefore, a remand is necessary to schedule the Veteran for such a hearing.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should take appropriate steps in order to schedule the Veteran for a hearing via videoconference in accordance with his request for the issue of entitlement to a higher initial evaluation for a lumbosacral strain.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


